Appellant, in his motion for a rehearing, insists that we committed a grievous error in not holding that the trial court erred in admitting in evidence: (1) the petition calling for an election to determine whether the sale of intoxicating liquor should be prohibited in San Saba County; (2) the order of the commissioners' court ordering the election to be held; (3) the publication of the result thereof; (4) the proclamation. *Page 384 
His contention seems to be that inasmuch as the same were not literally set out in the information, there was a variance between the proof and the allegations. We are still unable to agree with him. The State was not required to plead its evidence.
The information charges that on the 7th day of March, 1914, an election was held in San Saba County in accordance with law to determine whether or not the sale of spirituous intoxicating liquors, to-wit — whisky, should be prohibited; that said election resulted in favor of prohibiting the sale of whisky in said county. That the commissioners' court of said county made and entered its order declaring the result of said election and prohibiting the sale of intoxicating liquor in said county. That said order was published for four consecutive weeks in the San Saba County News, a newspaper published weekly in said county; which publication was duly certified to by the county judge and his certificate duly entered on the minutes of the commissioners' court as required by law. We think this was sufficient to authorize the introduction in evidence of the documents objected to.
Appellant's motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.